The election of Edward N. Harris, returned a member from Malden, was controverted by George Hitchias and others, on the ground, that he had not been a citizen-inhabitant of Malden, for a year previous to his election.
The report of the committee thereon was as follows:—
The petitioners proved, to the satisfaction of the committee, and the fact was not disputed, that the sitting member was not. naturalized until the twenty-first day of October, 1837, being only three weeks ana two days before the day of his election.
The constitution requires, that every member of this house, for one year, at least, next preceding his election, shall have been an inhabitant of the town he shall be chosen to represent.
The supreme judicial court, in the case of Harvard College, v. Gore, (5 Pick. 370,) have decided, that ‘ inhabitant,’ in our laws, implies citizenship; that it is distinguished from ‘ resident,’ and lay down the doctrine as followsthat the term inhabitant, as used in our laws and in this statute, means something more than a person having a domicil; it imports citizenship and municipal relations; whereas, a man may have a dornic.il in a country to which he is alien, and where he has no political relations. Again, in the same case, they say : — 4 Many aliens reside for years within the commonwealth with*378out becoming inhabitants of any town or county; for the term inhabitant imports many privileges and duties which aliens cannot enjoy or be subject to.’
The committee thought, that the case of Mr. Harris was so clearly settled by this construction ot the constitution, that they deemed oilier points brought before them of minor consideration, and feel themselves compelled to recommend, that the seat of Edward N. Harris, the member returned from Mal-den, be declared vacant."
This report, after having been read in the isouse, was recommitted1 to the committee on elections, on a motion of a member of that committee, and, it is believed, at the request ot Mr. Harris, who soon afterwards resigned his seat,2 and the committee were discharged from the further consideration of the subject [See. the next case.]

 60 J. H. 182, 207.


 Same 252, 371.